DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 02/09/2022 has been entered and fully considered. Claims 1-12 and 17-22 remain pending in the application, where Claims 1, 21 and 22 have been amended.

Response to Arguments
2- Applicant’s amendments and their corresponding arguments, with respect to the rejection of  the pending claims under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of a different interpretation of the teachings/embodiments in the same references used in the previous office action.

Claim Rejections - 35 USC § 102

3- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

5- Claims 1-4, 10, 12, 17-19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Riel et al. (PGPUB No. 2017/0299433), hereinafter Riel.
As to amended claim 1, Riel teaches an optical detecting apparatus (Figs. 1-12 and Abstract), comprising:  
2a light source (20, 32/34, 34/204, 500, 600/602, 700, 800/802 or 910) configured to emit first light (Figs. 1-12);  
3a receiving unit (see the modules that follow in Figs. 8-12), comprising 
a light splitting portion (518) and a sensing portion (520 with its associated optical and electronic components), 4wherein the light splitting portion is configured to separate second 5light with a predetermined bandwidth from the first light, the sensing 6portion is configured to receive the second light with the 7predetermined bandwidth (opening 518 separates the incident light beam and allow the passage of a portion of light to the sensing portion. The allowed portion of light necessarily presents a wavelength band specified by grating 508, 518, their positions and the components therebetween), and the light splitting portion and the 8sensing portion are connected (the light path connects the light splitting portion and the sensor); 1(claim 18) wherein the light 2splitting portion is an adjustable light filter or a light splitter (¶ 40, 43-44, 46-52; the filters and detectors are connected via their respective connections to the controlling device that tunes the filters. Slit 510 is a light splitter); and  
9a first optical element (506, 508, 510, 514, or any combination thereof, or equivalents not shown in Figs. 9-12) disposed between the light source and the receiving unit 10and to converge or collimate the first light (¶ 40 for ex.); 
wherein the light splitting portion is disposed between the first optical element and the sensing portion, and the optical detecting apparatus comprises no other light splitting portions except the light splitting portion disposed between the first optical element and the sensing portion (Fig. 8 for ex.; 518 is between 508 and 520 along the optical path connecting the light source 500 to the detector 520, with no other component between 518 and 520);
wherein the first optical element is further disposed between an object (sample 504) and the receiving unit (Fig. 8 and ¶ 40; 508 is between 504 and unit 510-520).

1As to claim 2, Riel teaches the optical detecting apparatus as claimed in claim 1, wherein the light 2splitting portion is a Fabry-Perot interferometer produced by using 3MEMS (Microelectromechanical Systems) processing techniques (¶ 50); 4wherein the light splitting portion and the sensing portion are connected to 5form a single element (The filters and detectors are connected and are considered as corresponding modules).  

1As to claim 3, Riel teaches the optical detecting apparatus as claimed in claim 1, wherein 3the first light enters the object (504), part of the first light is absorbed by the 4object, and the other part of the first light leaves the object, is 5converged or collimated by the first optical element and arrives at the 6receiving unit (Fig. 8; the focusing mirror reduces the divergence of the diffracted light by grating 510 and directs it towards 520).  

1 As to claims 4, 17, Riel teaches the optical detecting apparatus as claimed in claims 1 and 3, wherein the first 2optical element is a lens or concave mirror (512, 514, 516, 610).  

1 As to claim 10, Riel teaches the optical detecting apparatus as claimed in claim 3, further comprising 2an aperture disposed between the object and the first optical element (506 or any of the apertures of the optical elements disposed between object 504 and the first optical element 514).  

1 As to claim 12, Riel teaches the optical detecting apparatus as claimed in claim 3, further comprising 2an aperture disposed between the first optical element and the 3receiving unit or disposed on a surface of the receiving unit (518 or any of the apertures of the optical elements disposed between the detector and the first optical element).  
1
As to claim 19, Riel teaches the optical detecting apparatus as claimed in claim 3, further comprising 2an aperture disposed between the light source and the receiving unit or 3disposed on a surface of the receiving unit  (506, 518 or any of the apertures of the optical elements disposed between the detector and the first optical element).  

Claim Rejections - 35 USC § 103
6- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7- Claims 5-9, 11, 20-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Riel.
1 As to claim 5, Riel teaches the optical detecting apparatus as claimed in claim 3.
Riel does not teach wherein a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5.  
However, one with ordinary skills in the art would find it obvious to choose the ratio of claimed distances to be arbitrarily between any values, and specifically between 1 and 5, to use a 4f set up for ex (i.e. ratio =1) or where the optical element is closer to the detector to provide a high numerical aperture and maximize the collected light signal from the sample for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Riel so that a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5, since it has been held that where the 

16 As to claims 6, 9, Riel teaches the optical detecting apparatus as claimed in claim 3, further comprising a second optical element (502/508, 604 or 702) disposed between the light source and the 3object to converge or collimate the first light before the first light 4enters the object (Figs. 8-12); 1(claim 9) further comprising an 2aperture disposed between the first optical element and the receiving 3unit or disposed on a surface of the receiving unit (the apertures of the optical elements disposed between the detector and the first optical element such as 518).  
Riel does not teach wherein a ratio of a third distance from the light source to 5the second optical element to a second distance from the first optical 6element to the receiving unit ranges from 0.1 to 10.  
However, one with ordinary skills in the art would find it obvious to choose the ratio of claimed distances to be arbitrarily between any values, and specifically between 0.1 and 10, to use a 4f set up for ex (i.e. ratio =1) or where the optical element is closer to the detector or the light source to provide a high numerical aperture and maximize the collected light signal from the sample for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Riel so that a ratio of a third distance from the light source to 5the second optical element to a second distance from the first 

1 As to claim 7, Riel teaches the optical detecting apparatus as claimed in claim 6, wherein the second 2optical element is a lens or concave mirror (508, 604 for ex.).  

1As to claims 8, 11, 20, Riel teaches the optical detecting apparatus as claimed in claims 6, 10 and 19, further comprising an 2aperture disposed between the second optical element and the object (the apertures of the optical elements disposed between the object and the second optical element), 3wherein size of the aperture is tunable or fixed (the apertures of the optical elements disposed between the object and the second optical element); (claim 11) wherein size of the 2aperture is tunable or fixed (see claim 10).
Riel does not teach an incident angle 4at which the first light is incident on the aperture ranges from 1 to 30 5degrees; 1 (claim 11) an incident angle at which the first 3light is incident on the aperture ranges from 1 to 30 degrees; 1(claim 20) wherein an 2incident angle at which the first light is incident on the aperture ranges 3from 1 to 30 degrees.
  However, one with ordinary skills in the art would find it obvious to choose the claimed incidence angle (which can be considered the convergence angles) to be arbitrarily between any small values, and specifically between 1 and 30 degrees, to adapt the angles to the geometry of the device and its dimensions, and minimize any light diffraction or losses on the edges of the 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Riel so that an incident angle 4at which the first light is incident on the aperture ranges from 1 to 30 5degrees, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 

As to amended claim 21, Riel teaches an optical detecting apparatus (Figs. 1-12 and Abstract), comprising:  
2a light source (20, 32/34, 34/204, 500, 600, 700, 800/802 or 910) configured to emit first light (Figs. 1-12);  
3a receiving unit (see the modules that follow in Figs. 8-12), comprising 
a light splitting portion (518) and a sensing portion (520 with its associated optical and electronic components), wherein the light splitting portion is configured to separate second 5light with a predetermined bandwidth from the first light, the sensing 6portion is configured to receive the second light with the 7predetermined bandwidth from the first light (opening 518 separates the incident light beam and allow the passage of a portion of light to the sensing portion. The allowed portion of light necessarily presents a wavelength band specified by grating 508, 518, 
9a first optical element (506, 508, 510, 514, or any combination thereof, or equivalents not shown in Figs. 9-12) disposed between the light source and the receiving unit 10and configured to converge or collimate the first light (¶ 40); and 
an aperture disposed between the first optical element and the receiving unit or disposed on a surface of the receiving unit (508 or any of the apertures of the optical elements disposed between the detector and the first optical element); 
wherein the light splitting portion is disposed between the first optical element and the sensing portion, and the optical detecting apparatus comprises no other light splitting portions except the light splitting portion disposed between the first optical element and the sensing portion (Fig. 8 for ex.; 518 is between 508 and 520 along the optical path connecting the light source 500 to the detector 520, with no other component between 518 and 520).
Riel does not teach expressly  7wherein an incident angle at which the first light is incident on the aperture ranges from 1 to 30 degrees.  
 However, one with ordinary skills in the art would find it obvious to choose the claimed incidence angle (which can be considered as the convergence angles) to be arbitrarily between any small values, and specifically between 1 and 30 degrees, to adapt the angles to the geometry of the device and its dimensions, and minimize any light diffraction or losses on the edges of the optics used, for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D and/or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Riel so that an incident angle 4at 

As to claim 22, Riel teaches an optical detecting apparatus (Figs. 1-12 and Abstract), comprising:  
2a light source (20, 32/34, 34/204, 500, 600, 700, 800/802 or 910) configured to emit first light (Figs. 1-12);  
3a receiving unit (see the modules that follow in Figs. 8-12), comprising 
a light splitting portion (518) and a sensing portion (520 with its associated optical and electronic components), wherein the light splitting portion is configured to separate second 5light with a predetermined bandwidth from the first light, the sensing 6portion is configured to receive the second light with the 7predetermined bandwidth (opening 518 separates the incident light beam and allow the passage of a portion of light to the sensing portion. The allowed portion of light necessarily presents a wavelength band specified by grating 508, 518, their positions and the components therebetween); 
 and a first optical element (506, 508, 510, 514, or any combination thereof, or equivalents not shown in Figs. 9-12) disposed between the light source and the receiving unit 10and configured to converge or collimate the first light (¶ 40 for ex.);
and the optical detecting apparatus comprises no other light splitting portions except the light splitting portion disposed between the first optical element and the sensing portion (Fig. 8 for ex.; 518 is between 508 and 520 along the optical path connecting the light source 500 to the detector 520, with no other component between 518 and 520).
Riel does not teach wherein a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5.  
However, one with ordinary skills in the art would find it obvious to choose the ratio of claimed distances to be arbitrarily between any values, and specifically between 1 and 5, to use a 4f set up for ex (i.e. ratio =1) or where the optical element is closer to the detector to provide a high numerical aperture and maximize the collected light signal from the sample for obvious reasons of optimization and increasing of SNR (See MPEP § 2143 Sect. B-D or In re Aller, 105 USPQ 233 or In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device of Riel so that a ratio of a 2first distance from the light source to the first optical element to a 3second distance from the first optical element to the receiving unit ranges from 1 to 5, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886